*The Chancellor :—The struggle between the parties in this case appears to be, whether the complainant shall be compelled to produce the defendant’s books in evidence, in which case all the entries therein will be taken together, or whether the defendants shall be compelled to look into the books, and then answer as to the particulars referred to in the interrogatories.
The case of White v. Williams, (8 Ves. 193,) is relied upon by the defendant’s counsel to sustain the answers; but I think that case does not settle the principle contended for here. There is, indeed, in that case, an intimation, that if the defendants should answer that they have laid the accounts in the master’s office, and that those accounts enable the plaintiff to learn as much as they themselves know of them, it might be sufficient; but Lord Eldon, even as to that expressly declines to give any decided opinion.
In this case, the defendants are not interrogated as to the sales of the glass generally, or as to the amount of such sales. They are called upon to answer specifically as to the items of charge contained in the schedule annexed to the interrogatories. To these inquiries, the defendants are bound to give the best answers they can from their recollection and information, aided by a reference to the books and papers immediately within their control and possession, with such explanations fairly responsive to the questions put, and which are necessary to exclude any improper conclusion to be drawn from those answers, as they may be advised to make. If, on an examination of their books, they are unable to answer these questions, or to recollect anything about it, except from the fact that there is an entry in the books respecting the same, they may then annex a copy of the entries to their answer, or refer to the books in the master’s office, specifying particularly the books and pages, or other references by which the information may be obtained by the complainant, and showing that the entries are so made therein that they will be as intelligible to other persons as to themselves, and showing that they have no other knowledge on the subject. (Purcell v. McNamara, 12 Ves. 173.)
*249I think the exceptions to the sufficiency of the examination are well taken, and they must be allowed. But as exceptions are *not to be encouraged, where the master is satisfied with the sufficiency of the examination, the complainant’s costs on these exceptions must abide the event of the suit.